Exhibit 10.109
 
EXECUTIVE EMPLOYMENT AGREEMENT

 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 23th day
of July, 2007 by and between Gene Logic Inc., a Delaware corporation (the
“Company”), and Stephen Donahue, M.D.  (the “Executive”).


The Company desires to secure the services of Executive and Executive desires to
perform such services for the Company on the terms and conditions as set forth
in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises made below, the parties
agree as follows:


1.           Employment, Duties and Acceptance.


1.1           Employment.


(a)           Effective upon the later of the date of this agreement or the date
the Executive first reports for work for the Company (the “Effective Date”), the
Company shall employ the Executive as Sr. Vice President, Clinical Development,
initially reporting to the Chief Executive Officer (“CEO”) of the Company.  In
such capacity, the Executive shall perform such executive and management duties
and assume such other responsibilities as may be assigned from time to time by
the individual to whom the Executive reports, the CEO or anyone else designated
by the CEO.  The Executive accepts such employment and shall perform his duties
faithfully and to the best of his abilities.


(b)           The Executive shall devote his full working time and creative
energies to the performance of his duties hereunder and will at all times devote
such additional time and efforts as are reasonably sufficient for fulfilling the
significant responsibilities entrusted to him.  So long as such activities, in
the aggregate, do not interfere with the performance by the Executive of his
duties hereunder, the Executive shall be permitted a reasonable amount of time
to (i) supervise his and his family’s personal, passive investments and (ii)
participate (as board member, officer or volunteer) in civic, political and
charitable activities.  If the Executive wishes to undertake any other outside
activities, including any activities for which he would receive compensation in
any form, the Executive must obtain prior written approval in accordance with
Company policies.


1.2           Place of Employment.    The Executive's principal place of
employment shall be at the Company’s facility located at 38 Sidney Street,
Cambridge, Massachusetts or other Company facility in the Greater Boston
Metropolitan Area specified by the individual to whom the Executive reports, or
as otherwise mutually agreed by the parties, subject to such travel as may be
reasonably required by his employment pursuant to the terms hereof.  The
Executive shall not be required to relocate outside of the Greater Boston
Metropolitan Area during the Term unless the Executive so agrees and Company
provides relocation benefits reasonably acceptable to the Executive.


2.           Term of Employment.    The Executive’s term of employment with the
Company (the “Term”) shall commence on the Effective Date and continue
thereafter on an at-will basis until terminated by either party pursuant to
Section 4, subject to certain rights upon termination as provided in Section
4.  If Executive’s employment hereunder with the Company is terminated by the
Executive or by the Company, Executive shall thereby be removed from, and
Executive agrees to resign immediately from, all other positions with the
Company and its affiliates and subsidiaries (collectively the “GLGC Group”).


3.           Compensation.


3.1           Salary.    As compensation for all services to be rendered
pursuant to this Agreement, the Company shall pay to the Executive during the
Term a salary at the rate of $295,000.00 per annum (the “Base Salary”) less such
deductions as shall be required to be withheld by applicable tax and other laws
and regulations or as otherwise authorized by the Executive.  The Base Salary
shall accrue from and after the Effective Date, and shall be payable during the
Term, in equal periodic installments, not less frequently than semi-monthly. The
Executive’s Base Salary shall be reviewed annually and may be increased based
upon various factors, including the evaluation of the Executive’s performance
and the compensation policies of the Company in effect at the time of each such
review.  The Base Salary shall be prorated for the first calendar year of
employment and for any other year in which Executive is not employed by the
Company for the entire year based on the portion of the year in which Executive
is employed on a full-time basis by the Company.



--------------------------------------------------------------------------------


 
3.2           Incentive Compensation.  Executive will be eligible to participate
in any incentive compensation plan established by the Company’s Board of
Directors (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”) and generally applicable to full-time employeees of
the Drug Repositioning Division of the Company.  Payment of incentive
compensation under any such plan will be contingent on achieving such targets
and levels of performance as are specified by the Compensation Committee. Such
targets and levels of performance may be specified for individuals or groups of
individuals, by department and/or on a company-wide basis.  Incentive
compensation payments for any applicable plan will be made on the terms
specified in the plan, subject to prior approval by the Compensation
Committee.  The target incentive compensation for Executive for the Company’s
fiscal year 2007, which shall be based on achieving 100% of the targets and
levels of performance established by the Compensation Committee, will be 40% of
the base salary specified in Section 3.1 of this Agreement, for a full calendar
year, less applicable withholding, prorated based on the portion of the year in
which Executive is employed by the Company.  To receive incentive compensation
for any period, except as specifically provided in section 4.7, the Executive
must be employed by the Company on a full-time basis as of the last business day
of the period for which the incentive compensation is paid.


3.3           Stock Options.  Upon and subject to approval by the Board of
Directors of the Company  or its Compensation Committee, Executive will receive
a stock option grant under the Company’s 1997 Equity Incentive Plan (the “Plan”)
to acquire 100,000 shares of Company Common Stock at an exercise price equal to
the fair market value per share at date of grant (which, for administrative
purposes, is the closing price on the last business day preceding the date of
grant); the date of grant will be the later of the Executive’s first day of
employment hereunder or the date on which the Board or Compensation Committee
approve the grant.  The stock options will vest and become exercisable at the
rate of one-forty eighth per month at the end of each month of employment.  The
options will have a 10-year term and be subject to the other terms and
conditions of the Plan and the standard form of stock option grant agreement
thereunder. The stock option will be an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended, (“Code”) to the maximum extent
permitted by the law and the Plan; any remaining portion of the stock option
will be treated as a Non-Statutory Stock Option.


3.4           Performance-Based Shares. Upon and subject to approval by the
Board of Directors of the Company or its Compensation Committee, Executive will
receive a grant for 70,000 performance-based restricted shares. Of these, 40,000
will vest if, within 2 years of grant date, Executive accomplishes a clinical
development milestone to be defined separately by the CEO. The second 30,000
will vest if, within the same 2 year period, a second successful milestone is
achieved as defined by the CEO. In both cases the Board or CEO will determine
that the milestones have been achieved to its or his satisfaction, which will in
turn, cause the restrictions to lapse. Executive will be fully responsible for
taxes incurred upon lapsing of restrictions on these shares.
 
3.5           Participation in Benefit Plans.  The Executive shall be permitted
during the Term, to the extent eligible, to participate in any group life,
medical, dental, vision, or disability insurance plans, accidental death and
dismemberment plan, 401(k) Plan, or similar benefit plans of the Company that
may be available generally to other senior executives of the Company, but
nothing herein shall prevent the Company from adding to, changing or eliminating
such benefits from time to time.


2

--------------------------------------------------------------------------------


 
3.6           Paid Time Off.  The Executive shall accrue and may use paid time
off (“PTO”) in accordance with the Company’s policies.  PTO accruing in the
first calendar year of employment and in any other year in which Executive is
not employed by the Company for the entire year shall be prorated based on the
portion of the year in which Executive is employed by the Company.


3.7           Holidays.  The Executive shall be eligible for holidays in
accordance with the Company’s policy and schedule


3.8           Expenses.  In accordance with the Company’s policies, the
Executive will be reimbursed for all ordinary, necessary and reasonable business
expenses (including, without limitation, travel, meetings, dues, subscriptions,
fees, educational expenses, and expenses incurred for operation of mobile
telephones,) actually incurred or paid by the Executive during the Term in the
proper performance of the Executive's services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Company or Board may reasonably require.


3.9           Withholding.  The Company is authorized to withhold from the
amount of any Base Salary and bonuses and any other payments or benefits paid or
provided to or for the benefit of the Executive, all sums authorized by the
Executive or required to be withheld by law, court decree, or executive order,
including (but not limited to) such things as income taxes, employment taxes,
and employee contributions to fringe benefit plans sponsored by the Company.


3.10.           Change of Control.  If so designated by the Board, the Executive
shall be included in the Company’s Executive Severance Plan (the
“Change-of-Control Severance Plan”), which may provide certain benefits if the
Executive’s employment is terminated as a result of a change in control of the
Company.


4.           Termination.


4.1           General.  The employment of the Executive hereunder may be
terminated as provided in this Section 4.


4.2           Termination Upon Mutual Agreement.  The Company and the Executive
may, by mutual written agreement, terminate this Agreement and/or the employment
of the Executive at any time.
 
4.3           Death or Disability of Executive.


(a)           The employment of the Executive hereunder shall terminate upon
(i) the death of the Executive, or (ii) at the option of the Company upon not
less than thirty (30) days prior written notice to the Executive or his personal
representative or guardian, if the Executive suffers a Total Disability (as
defined in Section 4.3(b) below).


(b)           For purposes of this Agreement, “Total Disability” shall mean
(i) if the Executive is subject to a legal decree of incompetency (the date of
such decree being deemed the date on which such disability occurred), or
(ii) the written determination by a physician selected by the Company that,
because of a medically determinable disease, injury or other physical or mental
disability, the Executive is substantially unable to perform his essential
duties, without reasonable accommodation, and that such disability has lasted
for the immediately preceding ninety (90) days and is, as of the date of
determination, reasonably expected to last an additional ninety (90) days or
longer after the date of determination.  If requested by the Company, Executive
agrees to appear at a medical examination by a physician selected by the Company
and to furnish to such physician such medical information as is needed for a
determination under this Section 4.3(b). Nothing in this provision is intended
to restrict rights or obligations under the Americans with Disabilities Act or
other applicable law.


3

--------------------------------------------------------------------------------


 
(c)           Any leave on account of illness or temporary disability which is
short of Total Disability shall not constitute a breach of this Agreement by the
Executive and in no event shall any party be entitled to terminate this
Agreement for Cause (as defined below) due to any such leave.  All physicians
selected hereunder shall be Board-certified in an appropriate specialty related
to the nature of the disability alleged to exist.


4.4           Termination for Cause.  The Company may, upon action of the Board
or, in the case of an officer or other officer who has not been designated an
executive officer by the Board, the CEO, and upon written notice to the
Executive specifying in reasonable detail the reason therefore, terminate the
employment of the Executive at any time for Cause (as defined in Attachment A);
provided, however, that if the reason for termination for Cause is susceptible
of cure as determined by the Company, the Executive shall have a period of
fifteen (15) business days after such written notice to effect a cure
satisfactory to the Company and, if so cured, such termination in such instance
shall be deemed withdrawn, but any such withdrawal shall not affect the right of
the Company to initiate a termination  for any other cause or in any other
instance, including a recurrence of the circumstances that led to the initial
decision to terminate .


4.5           Termination Without Cause.  The Company may also terminate the
employment of the Executive without Cause upon 30 days advance written notice to
the Executive, which termination shall constitute a “Termination Without
Cause”.  Termination without Cause shall not include a termination due to death
or Total Disability.  The Company may limit the activities of the Executive on
behalf of the Company during such thirty day period or assign transitional or
other duties not inconsistent with the position held by the Executive or provide
pay in lieu of such notice.


4.6           Termination by Executive.  The Executive may resign (and thereby
terminate his employment under this Agreement) at any time, by giving the
Company not less than thirty (30) days’ prior written notice to the Company, but
the Company after receipt of such notice, may waive all or part of such notice
period.


4.7           Payments Upon Termination Without Cause.


   (a)           If Executive’s employment is terminated by the Company without
Cause, the Company shall pay the Executive:


(i)  Severance pay of twelve (12) months’ base salary, payable in a single lump
sum within fifteen (15) days after receipt of the signed release described in
subsection (b) below and expiration of any period allowed for revocation of that
release.  This amount is in addition to and not in lieu of base salary for the
period prior to termination of employment made to fulfill any requirement under
the Agreement for prior notice of termination of up to 30 days or pay in lieu
thereof.


(ii)  Reimbursement or, at the Company's option, direct payment by the Company
of that portion of group health insurance premium for post-employment coverage
(including without limitation medical, dental and vision coverage) for which
Executive is eligible, and which the Executive timely elects under COBRA because
of his prior employment by Company, equal to the percentage of the premium that
Company was paying as of the last day of Executive’s employment by Company, for
a period equal to the lesser of (x) twelve (12) months or (y) until Executive
becomes eligible for coverage under a new employer’s group health plan. Such
reimbursement or direct payment will also include coverage for any dependents of
Executive who are eligible for, and timely elect, coverage under COBRA for the
same period as Executive equal to the percentage of the premium for dependent
coverage that Company was paying as of the last day of Executive’s employment by
Company. Such reimbursement or direct payment is for a period that is part of,
and not in addition to, the total period of eligibility for continuation of
health insurance benefits to which Executive, and/or the covered dependents, are
entitled under COBRA.


4

--------------------------------------------------------------------------------


 
If the option selected by the Company is reimbursement, such reimbursement will
be provided within a reasonable time following receipt by the Company of
confirmation of payment of the cost of such health insurance by Executive (and,
if applicable, covered dependents) for the number of weeks covered.  Executive
(and, if applicable, covered dependents) may request periodic reimbursement, but
not more often than monthly.  Any such reimbursement must be requested by
Executive (and, if applicable, covered dependents) no later than thirty (30)
days following the end of the calendar year in which occurred the due date for
the respective premium and, if timely requested by Executive (and, if
applicable, covered dependents), will be reimbursed by Company no later than
thirty (30) days following receipt of the reimbursement request.
If the option selected by the Company is direct payment, the Executive (and, if
applicable, covered dependents) must pay to the Company the Executive’s (and, if
applicable, covered dependents) portion of the COBRA premium no later than the
first of each month for which COBRA coverage is continued.


(iii)           Outplacement services paid for and through a program and vendor
selected by Company and at a level appropriate for an executive for a period not
to exceed six (6) months, and in no event costing more than twenty thousand
dollars ($20,000.00), to be used and completed within twelve (12) months after
termination of employment, unless otherwise agreed in writing by Company, but in
no event later than the end of the second calendar year following the year of
termination. Executive may not elect any payment in lieu of such outplacement
services and such services will only become available after any release required
under subsection (b) below is signed and the revocation period specified therein
has been completed without revocation.


(b)           Any payments made under this Section 4.7 will be conditioned upon
execution by Executive of a comprehensive and full release of all claims arising
from or connected with his employment by the Company in such form as may be
specified by the Company (excluding from any such release any rights Executive
may have to (x) indemnification or to insurance coverage with respect to his
actions while employed by the Company, whether by contract, under Directors and
officers or other insurance maintained by the Company or under the Company’s
indemnification policies and agreements and applicable law concerning
indemnification, (y) coverage at the Executive's expense under applicable heath
care policies to the extent Executive is entitled to continued coverage under
COBRA) and (z) payment of compensation earned but not paid prior to
termination.  Such release shall be presented to Executive as soon as
practicable and in any event no later than ten (10) days following Executive's
termination of employment.  The release must be signed and returned to Company
by Executive no later than twenty-one (21) days after Executive's receipt of the
release, or such longer time limit as may be stated in the release, and must not
be revoked within the period allowed for revocation as stated in the release in
order for Executive to become entitled to the severance and other benefits
hereunder.


(c)           Notwithstanding anything to the contrary above, if the Executive
is eligible for and has met the conditions for receiving cash severance and
benefits under the Company’s Executive Severance Plan, as amended and restated
effective February 23, 2001 or as subsequently amended or under any successor
plan providing severance and/or other benefits to executives upon or in
connection with a change of control of the Company (the "Executive Severance
Plan"), then the provisions set forth in the Executive Severance Plan shall
apply in lieu of severance and benefits under this Agreement, including without
limitation this Section 4.7.   If Executive becomes entitled to cash severance
and other benefits under the Executive Severance Plan after receiving severance
or other benefits under this Agreement, the severance and other benefits under
this Agreement shall be credited against the cash severance and benefits due
under the Executive Severance Plan.  In no event shall the aggregate severance
and other benefits actually paid and provided to Executive exceed the greater of
the amount payable under this Agreement, including without limitation this
Section 4.7, or under the Executive Severance Plan as the result of a
termination of Executive's employment.


5

--------------------------------------------------------------------------------


 
(d)            The Company shall have no further liability to the Executive
pursuant to this Agreement, in the event of termination by the Company in a
Termination Without Cause except as set forth in this Section 4.7 including,
without limitation, any liability to pay the Executive any severance, bonus or
any other compensation.


(e)            The Company also waives, releases and remises (A) any obligation
or duty under applicable law on the part of the Executive to seek or obtain
other engagements or employment or to otherwise mitigate any damages to which
the Executive may be entitled by reason of any termination of this Agreement;
and (B) any right in or claim to any remuneration or compensation received by
Executive pursuant to any engagements or employment subsequent to the
termination of this Agreement.


4.8           Payments upon Termination for Cause or due to Death or Disability
of the Executive


(a)           If the Executive’s employment is terminated (i) by the Company for
Cause, or (ii) by the Executive, then the Company shall have no duty to make any
payments or provide any benefits to the Executive pursuant to this Agreement
other than payment of the amount of the Executive’s Base Salary and benefits
accrued through the date of termination of his employment.


(b)           Upon termination of Executive's employment for death or Total
Disability, the Company shall pay to the Executive, or to his guardian or
personal representative, as the case may be, in addition to any insurance or
disability benefits to which he may be entitled under applicable insurance and
benefit programs contemplated by Section 3.4 and  then in effect, all amounts
accrued or vested prior to such termination; provided, however, if cash
severance benefits are payable under the Change-of-Control Severance Plan as a
result of such termination, then the provisions set forth in such plan shall
apply in lieu of the foregoing.  The Company shall have no further liability to
the Executive, guardian or personal representative pursuant to this Agreement,
including, without limitation, any liability to pay the Executive, guardian or
personal representative any severance, bonus or any other compensation.


4.9           No Disparaging Comments Upon Termination.


Upon termination of this Agreement and thereafter, the Executive shall refrain
from making any disparaging remarks about the businesses, services, products,
stockholders, officers, directors or other personnel of the GLGC Group.


5.           Certain Covenants of the Executive.


5.1           Necessity for Covenants.  The Executive acknowledges that (i) the
GLGC Group (as defined below) is engaged and will in the future be engaged in
the Business as defined in Section 5.2 below; (ii) his employment pursuant to
this Agreement will give him access to customers and suppliers of the GLGC
Group; (iii) his employment will give him access to confidential information and
other trade secrets concerning the GLGC Group’s products, services and the
Business and (iv) the agreements and covenants contained in this Section 5 are
essential to protect the business and goodwill of the GLGC Group.  To induce the
Company to enter into this Agreement and pay the compensation and other benefits
at the levels requested by the Executive, the Executive enters into the
following covenants:


5.2           Definitions.


(a)           “Business” for purposes of this Article 5 shall mean the provision
by the GLGC Group of genomic information and bioinformatics products and
services, pre-clinical testing services and drug repositioning services to the
pharmaceutical and biotechnology industry. The Business includes:


(i)  biosample collection, handling and processing, genomic data production and
analysis, and data management and software systems development, to create a
broad range of gene expression-based information solutions that facilitate the
drug discovery and development process,
 
6

--------------------------------------------------------------------------------


 
(ii)  drug repositioning and drug indication seeking programs conducted by the
Company either for itself or with partners,
(iii)  the development and sale or licensing of molecular diagnostics products
and services and
(iv) any other products and services offered from time to time by the GLGC Group
as described in its annual and quarterly reports filed with the Securities and
Exchange Commission.


(b)           “GLGC Group” for purposes of this Article 5 shall include the
Company, and all of its wholly or majority owned subsidiaries and affiliates and
successors and assigns of any of the foregoing.


(c)           “Business Contact” shall mean any (i) customer which has purchased
goods or services provided by the GLGC Group during the Term, (ii) prospective
customer whom the Executive or persons working for or directly with the
Executive has contacted during the Term for the purpose of endeavoring to sell
the goods or services of the GLGC Group to the prospective customer, or
(iii) provider of material amounts of goods or services to the GLGC Group.


(d)           “Service Area” means North America, Eastern Europe and Japan..


(e)           “Term” means the term of employment as specified in Section 2
hereof


5.3           Restrictive Covenants.


5.3.1           Restrictions.  During the Term and for a period of one (1) year
after the date (the “Termination Date”) the Executive's employment hereunder is
terminated  (the “Restricted Period”) regardless of whether such termination is
voluntary or involuntary, with or without Cause or by resignation, the Executive
shall not, directly or indirectly, for himself or on behalf of any other person,
firm, corporation or other entity, whether as a principal, agent, employee,
stockholder, partner, officer, member, adviser, consultant, director, sole
proprietor, or otherwise:


(a)           call upon or solicit any Business Contact for the purpose of
persuading the Business Contact to engage the Executive or any other person,
firm, corporation or other entity to provide goods or services which are the
same as or similar to those the GLGC Group provided or proposed to provide to
the Business Contact or to engage the Business Contact to provide to any other
person, corporation or other entity goods or services which are the same as or
similar to those the Business Contact provided to the GLGC Group to any other
person, firm, corporation or other entity;


(b)           solicit, participate in or promote the solicitation of any person
who was employed by the GLGC Group at any time during the twelve (12) months
preceding the Termination Date to leave the employ of the GLGC Group, or hire or
engage or assist anyone to hire or engage any of those persons;


(c)           make any disparaging remarks about the GLGC Group's business,
services or personnel in any manner that is likely to have an adverse effect on
the GLGC Group's business, services or personnel, provided that Executive may
respond accurately and fully to any questions, inquiry or request for
information when required by legal process or in response to an inquiry from an
administrative agency.;


(d)           interfere in any way with the GLGC Group’s Business, prospects or
personnel of the GLGC Group in existence prior to the Termination Date or
contemplated by the GLGC Group during such period; or


7

--------------------------------------------------------------------------------


 
(e)           render services in any capacity (other than services unrelated to
the Business) to, or become affiliated with, any person, company or other entity
engaged in any business that competes with the Business within the Service Area,
directly or indirectly, in any capacity;


provided, however, that the Executive may own, directly or indirectly, solely as
an investment, securities which are publicly traded if the Executive (a) is not
a controlling person of, or a member of a group which controls, the issuer and
(b) does not, directly or indirectly, own 5% or more of any class of securities
of the issuer.
 
5.3.2           Severability of Covenants.  The Executive acknowledges and
agrees that the Restrictive Covenants are reasonable and valid in geographical
and temporal scope and in all respects.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.


5.3.3           Blue-Penciling.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be, and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.  If any such court declines to so revise such covenant, the parties
agree to negotiate in good faith a modification that will make such duration or
scope enforceable.


5.4           Rights and Remedies Upon Breach.  If the Executive breaches, or
threatens to commit a breach of, any of the provisions of Section 5.3 (the
“Restrictive Covenants”), the Company shall, in addition to its right
immediately to terminate this Agreement for Cause, have the right and remedy
(which right and remedy shall be independent of others and severally
enforceable, and which shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity) to have the
Restrictive Covenants specifically enforced by any court having jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach could
cause irreparable injury to the Company and that money damages may not provide
an adequate remedy to the Company.


6.           Representations of Executive.  The Executive represents and
warrants that:


(a)           his employment by the Company will not (i) violate any
non-disclosure agreements, covenants against competition, or other restrictive
covenants or agreements made by the Executive with, to or for the benefit of any
previous employer or partner, or (ii) violate or constitute a breach or default
under, any statute, law, judgment, order, decree, writ, injunction, deed,
instrument, contract, lease, license or permit to which the Executive is a party
or by which the Executive is bound;
 
(b)           there is no litigation, proceeding or investigation of any nature
(either civil or criminal) which is pending or, to the best of the Executive's
knowledge, threatened against or affecting the Executive or which would
adversely affect his ability to substantially perform the duties herein; and
 
(c)           he has received or been given the opportunity to review the
provisions of this Agreement, and the meaning and effect of each provision, with
independent legal counsel of the Executive's choosing.


7.           Confidentiality and Proprietary Inventions Agreement.  As a
condition to his employment by the Company, the Executive agrees to enter into
and be bound by the provisions set forth in the Company’s Proprietary
Information and Inventions Agreement, which is expressly incorporated by
reference thereto.


8.           Dispute Resolution.


8.1           Arbitration Policy.  Subject to the Company’s right to seek
injunctive or other equitable relief as specified in Section 5.4 of this
Agreement or in the Proprietary Information and Inventions Agreement, the
Parties agree that arbitration is the required and exclusive forum for the
resolution of any and all disputes between them, including claims arising under
statute, common law, or this Agreement.  This mandatory arbitration provision
includes without limitation any claims or actions under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866 (“Section 1981”), the Americans
with Disabilities Act, the Family and Medical Leave Act, the Age Discrimination
in Employment Act, the Fair Labor Standards Act, the Equal Pay Act, the Employee
Retirement Income Security Act, and any other federal, state or local statute,
law or regulation regarding employment, employment discrimination, terms and
conditions of employment, compensation or termination of employment.  This
mandatory arbitration provision includes any dispute between the Executive and
the Company or its parents, subsidiaries and affiliates, and its and their
current and former officers, directors, employees and agents.


8

--------------------------------------------------------------------------------


 
Any covered dispute must be submitted to arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.  Any such arbitration will be conducted in Montgomery
County, Maryland, and will be decided in accordance with and determined by the
laws of the State of Maryland and/or applicable federal law.  The Executive
specifically agrees that the Company may seek specific performance of this
provision, as well as other injunctive relief, from the state or federal courts
in Maryland.  The arbitrator shall not have the authority to award punitive
damages, costs or attorneys’ fees to either Party except where expressly
provided for by the applicable law.


Except as otherwise provided by applicable law, the administrative costs of the
arbitration (filing fees, cost for the arbitration site, other AAA fees,
arbitrator’s fee) shall be divided equally between the parties.  In the event
that the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, any express statutory provisions, or
controlling case law conflicts with this allocation and requires the payment of
administrative costs of arbitration by the Company, the administrative costs of
arbitration will be paid by the Company. The fees and expenses of any witness
shall be paid by the Party requiring the presence of such witness.  Each Party
shall bear its own costs and expenses in all other respects.  The resolution of
any dispute achieved through such arbitration shall be final and binding and
enforceable by a court of competent jurisdiction.


8.2           No Jury Trial.  NEITHER PARTY SHALL ELECT A TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT.


8.3           Personal Jurisdiction.  Both parties agree to submit to the
jurisdiction and venue of the state courts in Montgomery County, Maryland as to
matters involving enforcement of this Agreement, including any award under an
arbitration proceeding.


9.           Other Provisions.


9.1           Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission, sent by nationally
recognized overnight courier service such as FedEx or UPS or sent by certified,
registered or express mail, postage paid, and shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if sent by courier on the second business after delivery by the courier service
or, if mailed, four days after the date of mailing, as follows:


(a)           if to the Company, to:


Gene Logic Inc.
50 West Watkins Mill Road
Gaithersburg, MD 20878
Attention: Chief Executive Officer


with copies to:


Ariel Vannier, Esquire
Venable, Baetjer, Howard and Civiletti, LLP
575 7th Street, NW
Washington, DC 20004


(b)           if to the Executive, to:


Stephen Donahue, M.D.
28 Slocum Road
Lexington, MA 02421


9

--------------------------------------------------------------------------------




Any party may by notice given in accordance with this Section to the other party
designate another address or person for receipt of notices hereunder.


9.2           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, written or oral, with respect thereto.


9.3           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Executive and a duly
authorized officer of the Company (each of the Executive and Company, in such
capacity, a party) or, in the case of a waiver, by the party waiving
compliance.  No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder, nor any single
or partial exercise of any right, power or privilege hereunder, preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.


9.4           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Maryland without regard to conflicts of
laws principles.


9.5           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


9.6           Confidentiality.  Neither party shall disclose the contents of
this Agreement to any person, firm or entity, except the agents or
representatives of the parties, or except as required by law.


9.7           Word Forms.  Whenever used herein, the singular shall include the
plural and the plural shall include the singular.  The use of any gender or
tense shall include all genders and tenses.


9.8           Headings.  The Section headings have been included for convenience
only, are not part of this Agreement, and are not to be used to interpret any
provision hereof.


9.9           Binding Effect and Benefit.  This Agreement shall be binding upon
and inure to the benefit of the parties, their successors, heirs, personal
representatives and other legal representatives.  This Agreement may be assigned
by the Company to any entity that buys substantially all of the Company's assets
or to any affiliate of the Company with the consent of the Executive that shall
not be unreasonably withheld.  However, the Executive may not assign this
Agreement without the prior written consent of the Company.


10

--------------------------------------------------------------------------------


 
9.10           Separability.  The covenants contained in this Agreement are
separable, and if any court of competent jurisdiction declares any of them to be
invalid or unenforceable, that declaration of invalidity or unenforceability
shall not affect the validity or enforceability of any of the other covenants,
each of which shall remain in full force and effect.


IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the last date of signature below.



   
GENE LOGIC INC.
                 
July 24, 2007
 
By /s/ Charles L. Dimmler, III              (SEAL)
 
Dated
 
President and Chief Executive Officer
             
EXECUTIVE:
         
July 20, 2007
 
/s/ Stephen Donahue                             (SEAL)
 
Dated
     


11

--------------------------------------------------------------------------------


 
Attachment A


Definition of "Cause"






"Cause" shall mean:


i)  
commission of an act or an omission that the Company determines would
constitute:

a)  
a felony or

b)  
a misdemeanor which, in the Company’s reasonable opinion, could have a material
adverse effect on the Company's business, financial condition, prospects or
reputation or the Executive's performance of his duties, under the laws of the
United States or of any state or

c)  
a crime involving moral turpitude, including, but not limited to, fraud, theft,
embezzlement or any crime that results in or is intended to result in personal
enrichment at the expense of the Company;

ii)  
a material breach by the Executive of any agreement entered into between the
Executive and the Company including without limitation the violation by the
Executive of the provisions of the Proprietary Information and Inventions
Agreement or any restrictive covenants in this Agreement dealing with the same
subject matter or a material violation of the Company's Code of Ethics;

iii)  
willful misconduct by the Executive or gross negligence of the Executive which
could reasonably be expected to have a material adverse impact on the Company;

iv)  
a material failure of the Executive in the performance of the Executive’s duties
provided that, if susceptible of cure as determined by the Company, notice is
provided and Executive does not cure such failure within fifteen (15) business
days after the date of such notice in a manner satisfactory to the Company; or

v)  
engagement in any activity that constitutes a material conflict of interest with
the Company unless fully disclosed and consented to by the Board.



With respect to any criminal act, the Company may base such a determination on
facts available to it or on an arrest or charges by an appropriate government
authority (without liability if the Executive is subsequently acquitted or the
prosecution is terminated without conviction) and may, at its option in lieu of
immediate termination, suspend the Executive with or without pay in lieu of
immediate termination in the event of any criminal charges, pending additional
information, criminal conviction or other action enabling a final decision on
whether termination should be “for cause”.


 
12